NO. 07-11-00310-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    AUGUST 19, 2011


                          IN RE DONOVAN DUNN, RELATOR


.
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Relator Donovan Dunn has filed a petition for writ of mandamus and motion for

temporary relief. By his petition, relator asserts the trial court rendered two void orders

requiring he submit to drug screening. He asks that we declare the orders void and

temporarily forbid a contempt determination by the trial court.


       Relator has presented no evidence of indigence, thus the filing fees for his

petition and motion were due on July 29, 2011, when the items were presented for filing.

Tex. R. App. P. 5. By letter of August 1, the clerk of this court directed relator to pay the

fees by August 11, on peril of dismissal for noncompliance. See Tex. R. App. P. 5

(court may enforce rule by an order that is just); cf. Tex. R. App. P. 42.3(c) (appeal may

be involuntarily dismissed for failure to comply with appellate rules, court order, or

notice of the clerk requiring action within specified time).      To date, relator has not

responded.
      Consequently, because he has failed to comply with the appellate rules and our

clerk’s notice requiring payment of the fees, relator’s petition and motion are dismissed.

Tex. R. App. P. 42.3.




                                                       Per Curiam




                                            2